                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TONY CREWS,                      )
                                 )
                Plaintiff,       )
                                 )
                                 )
     v.                          )           1:17CV943
                                 )
NANCY A. BERRYHILL,              )
Acting Commissioner of           )
Social Security,                 )
                                 )
                Defendant.       )


                      MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge

     Plaintiff Tony Crews brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,   denying    Plaintiff’s   claim   for   Disability   Insurance

Benefits (“DIB”) and granting his claim for Supplemental Security

Income (“SSI”) as of November 7, 2014.        (Doc. 2.)   Defendant has

filed the certified administrative record (Doc. 8 (cited herein as

“Tr.”)),1 and both parties have moved for judgment (Docs. 10, 12;

see also Doc. 11 (Plaintiff’s Memorandum); Doc. 13 (Defendant’s

Memorandum)).    For the reasons that follow, the court will remand

this matter for further administrative proceedings.


1
  Citations to the administrative record refer to the original transcript
page numbers, not the CM/ECF page numbers.
I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI, alleging an onset date of

May 1, 2008.   (Tr. 174-88.)   Upon denial of his DIB claim initially

(Tr. 86-95, 107-110) and on reconsideration (Tr. 96-106, 112-15),2

Plaintiff requested a hearing de novo before an Administrative Law

Judge (“ALJ”).     (Tr. 117-18).     Plaintiff, his attorney, and a

vocational expert (“VE”) attended the hearing.       (Tr. 42.)   The ALJ

subsequently denied Plaintiff’s DIB claim but granted Plaintiff’s

SSI claim as of November 7, 2014.          (Tr. 17-34.)     The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-

6,   172-73,   260-62),   thereby    making   the   ALJ’s   ruling   the

Commissioner’s final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements
     of the [] Act through December 31, 2012.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since the alleged onset date.

     . . .

     3.   Since the alleged onset date of disability, May 1,
     2008, [Plaintiff] has had the following severe
     impairments: coronary artery disease (CAD); diabetes
     mellitus type 2; congestive heart failure (CHF); history
     of small bowel resection; chronic obstruction [sic]

2 The record (both before the ALJ and before this court) lacks an initial
and reconsideration level determination of Plaintiff’s SSI claim, as
noted by the ALJ at the hearing (see Tr. 41). However, the ALJ proceeded
to adjudicate Plaintiff’s SSI claim, granting SSI benefits as of November
7, 2014. (See Tr. 33-34.)
pulmonary disease (COPD); stage III kidney disease;
lumbar spine degenerative disc disease; cervical spine
degenerative disc disease; peripheral neuropathy;
depression; and cognitive disorder.

. . .

4.   Since the alleged onset date of disability, May 1,
2008, [Plaintiff] has not had an impairment or
combination of impairments that meets or medically
equals the severity of one of the listed impairments in
20 CFR Part 404, Subpart P, Appendix 1.

. . .

5.   . . . [P]rior to November 7, 2014, the date
[Plaintiff] became disabled, [he] had the residual
functional capacity to perform sedentary work . . . with
lifting or carrying 20 pounds occasionally and 10 pounds
frequently, sitting six hours total in an eight-hour
workday, standing or walking two hours total in an eight-
hour workday, pushing or pulling to the extent he can
lift   or   carry,   and   the   following    exceptions:
occasionally climbing ramps or stairs; never climbing
ladders, ropes, or scaffolds; frequently balancing,
crouching, or stooping; occasionally kneeling or
crawling; avoiding more than frequent exposure to
unprotected heights and moving mechanical parts;
avoiding more than frequent exposure [to] dusts, odors,
fumes, gases, extreme heat, or extreme cold; and
requiring the option to alternate after 15 to 30 minutes
of sitting to standing for 5 to 10 minutes, after 15 to
30 minutes of standing to sitting for 10 to 15 minutes,
and after 15 to 30 minutes of walking to sitting for 5
to 10 minutes. Additionally, due to mental impairment,
[Plaintiff] is able to do the following: perform simple,
routine, and repetitive tasks; understand simple oral
instructions; never operate a motor vehicle; make simple
work-related decisions; and frequently respond to
coworkers and the public.

. . .

6.   . . . [B]eginning on November 7, 2014, [Plaintiff]

                           3
has the residual functional capacity to perform
sedentary work . . . with lifting or carrying 20 pounds
occasionally and 10 pounds frequently, sitting six hours
total in an eight-hour workday, standing or walking two
hours total in an eight-hour workday, pushing or pulling
to the extent he can lift or carry, and the following
exceptions: occasionally climbing ramps or stairs; never
climbing ladders, ropes, or scaffolds; frequently
balancing, crouching, or stooping; occasionally kneeling
or crawling; avoiding more than frequent exposure to
unprotected heights and moving mechanical parts;
avoiding more than frequent exposure [to] dusts, odors,
fumes, gases, extreme heat, or extreme cold; and
requiring the option to alternate after 15 to 30 minutes
of sitting to standing for 5 to 10 minutes, after 15 to
30 minutes of standing to sitting for 10 to 15 minutes,
and after 15 to 30 minutes of walking to sitting for 5
to 10 minutes. Additionally, due to mental impairment,
[Plaintiff] is able to do the following: perform simple,
routine, and repetitive tasks; understand simple oral
instructions; never operate a motor vehicle; make simple
work-related    decisions;   and    frequently   respond
appropriately    to    coworkers    and    the   public.
Additionally, due to a combination of impairments,
[Plaintiff] is limited to work that permits him to be
off-task 20% of the workday, in addition to regularly
scheduled breaks.

. . .

7.   Since May 1, 2008, [Plaintiff] has been unable to
perform any past relevant work.

. . .

11. Prior    to    November   7,    2014,  considering
[Plaintiff’s] age, education, work experience, and
residual functional capacity, there were jobs that
existed in significant numbers in the national economy
that [Plaintiff] could have performed.

. . .

12.   Beginning   on   November   7,   2014,   considering

                            4
      [Plaintiff’s] age, education, work experience, and
      residual functional capacity, there are no jobs that
      exist in significant numbers in the national economy
      that [Plaintiff] can perform.

      . . .

      13. [Plaintiff] was not disabled prior to November 7,
      2014, but became disabled on that date and has continued
      to be disabled through the date of this decision.

      14. [Plaintiff] was not under a disability within the
      meaning of the [] Act at any time through December 31,
      2012, the date last insured.

(Tr. 23-33      (bold    font   and    internal      parenthetical         citations

omitted).)

II.   ANALYSIS

      Federal      law   “authorizes     judicial       review    of   the    Social

Security    Commissioner’s      denial       of   social   security    benefits.”

Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).                        However,

“the scope of [the court’s] review of [such] a decision . . . is

extremely limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir.

1981).     Even given those limitations, the court will remand this

case for further administrative proceedings.

      A.     Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                     Instead,

the court “must uphold the factual findings of the ALJ if they are

supported     by   substantial    evidence        and   were     reached     through

                                         5
application of the correct legal standard.”         Hines, 453 F.3d at

561 (internal brackets and quotation marks omitted).       “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”       Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales,

402 U.S. 389, 401 (1971)).         “It consists of more than a mere

scintilla   of    evidence   but   may    be   somewhat   less    than    a

preponderance.”     Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir.

2001) (internal brackets and quotation marks omitted).           “If there

is evidence to justify a refusal to direct a verdict were the case

before a jury, then there is substantial evidence.”         Hunter, 993

F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, [the court should

not] undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of the [ALJ,

as adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (first

and second alterations in original) (internal quotation marks

omitted).   “Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility

for that decision falls on the [Commissioner] (or the ALJ).”             Id.

at 179 (internal quotation marks omitted).       “The issue before [the

court], therefore, is not whether [the claimant] is disabled, but



                                    6
whether the ALJ’s finding that [the claimant] is not disabled is

supported by substantial evidence and was reached based upon a

correct application of the relevant law.”          Craig v. Chater, 76

F.3d 585, 589 (4th Cir. 1996).

     When confronting that issue, the court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” and that, in this context, “disability” means “the

‘inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.’” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981)

(quoting   42    U.S.C.     § 423(d)(1)(A)).   3   “To    regularize   the

adjudicative     process,     the   Social     Security    Administration

has . . . detailed        regulations    incorporating       longstanding

medical-vocational evaluation policies that take into account a

claimant’s age, education, and work experience in addition to [the

claimant’s]     medical   condition.”        Id.    “These    regulations


3
   The Act “comprises two disability benefits programs. [DIB] provides
benefits to disabled persons who have contributed to the program while
employed. [SSI] provides benefits to indigent disabled persons. The
statutory   definitions  and   the   regulations . . . for  determining
disability . . . governing these two programs are, in all aspects
relevant here, substantively identical.”     Craig, 76 F.3d at 589 n.1
(internal citations omitted).


                                     7
establish a ‘sequential evaluation process’ to determine whether

a claimant is disabled.”    Id.

     This sequential evaluation process (“SEP”) has up to five

steps:   “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified   impairments,   or   is   otherwise   incapacitating   to   the

extent that the claimant does not possess the residual functional

capacity to (4) perform [the claimant’s] past work or (5) any other

work.”   Albright v. Comm’r of Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).4   A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’          If the claimant is

working, benefits are denied.        The second step determines if the

claimant is ‘severely’ disabled.         If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.”        Mastro,



4  “Through the fourth step, the burden of production and proof is on
the claimant. If the claimant reaches step five, the burden shifts to
the [Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations
omitted).


                                     8
270 F.3d at 177.      Alternatively, if a claimant clears steps one

and two, but falters at step three, i.e., “[i]f a claimant’s

impairment is not sufficiently severe to equal or exceed a listed

impairment, the ALJ must assess the claimant’s residual functional

capacity (“RFC”).”     Id. at 179.5       Step four then requires the ALJ

to assess whether, based on that RFC, the claimant can perform

past relevant work; if so, the claimant does not qualify as

disabled.     See    id.   at   179-80.       However,   if   the   claimant

establishes an inability to return to prior work, the analysis

proceeds to the fifth step, at which point the ALJ must decide

“whether the claimant is able to perform other work considering

both   [the   claimant’s    RFC]   and     [the   claimant’s]   vocational

capabilities (age, education, and past work experience) to adjust

to a new job.”      Hall, 658 F.2d at 264-65.      If, at this step, the

Commissioner cannot carry its “evidentiary burden of proving that



5
   “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.”      Hines, 453 F.3d at 562 (noting that
administrative regulations require RFC to reflect claimant’s “ability
to do sustained work-related physical and mental activities in a work
setting on a regular and continuing basis[,] . . . [which] means 8 hours
a day, for 5 days a week, or an equivalent work schedule” (emphasis and
internal quotation marks omitted)). The RFC includes both a “physical
exertional or strength limitation” that assesses the claimant’s “ability
to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).”
Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impairments
and any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.


                                      9
[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled.        Hines, 453 F.3d

at 567.6

     B.    Assignments of Error

     According to Plaintiff, the court should overturn the ALJ’s

finding of no disability on these grounds:

     1) “[t]he ALJ erred by failing to assign weight to Plaintiff’s

[Veterans Administration (“VA”)] disability ratings and by failing

to obtain the VA rating decision” (Doc. 11 at 5); and

     2) “[t]he ALJ improperly evaluated Plaintiff’s post viral

cardiomyopathy when determining the onset date of his disability

in [the ALJ’s] partially favorable decision” (id. at 7).

     Defendant contends otherwise and seeks affirmance of the

ALJ’s decision.   (Doc. 13 at 4-18.)

           a.   VA Disability Rating

     Plaintiff’s first assignment of error asserts that “[t]he ALJ

erred by failing to assign weight to Plaintiff’s VA disability


6
   A claimant thus can establish disability via two paths through the
SEP. The first path requires resolution of the questions at steps one,
two, and three in the claimant’s favor, whereas, on the second path, the
claimant must prevail at steps one, two, four, and five. Some short-
hand judicial characterizations of the SEP appear to gloss over the fact
that an adverse finding against a claimant on step three does not
terminate the analysis. See, e.g., Hunter, 993 F.2d at 35 (“If the ALJ
finds that a claimant has not satisfied any step of the process, review
does not proceed to the next step.”).


                                  10
ratings and by failing to obtain the VA rating decision.”         (Doc.

11 at 5.)   In particular, Plaintiff argues that, although “the ALJ

noted that [Plaintiff] ‘received a service connected disability

rating of 30% for his spinal disorders[,]’ [t]he ALJ [] did not

assign weight to this rating.”    (Id. (quoting Tr. 26) (internal

citation to administrative transcript omitted).)           According to

Plaintiff, the Fourth Circuit “found in Bird[ v. Comm’r of Soc.

Sec. Admin., 699 F.3d 337, 343 (4th Cir. 2012),] that[,] absent

clear   reasons    for   deviation,     ‘in   making   a     disability

determination, the [Commissioner] must give substantial weight to

a VA disability rating.’”   (Doc. 11 at 5.)    Plaintiff additionally

claims the ALJ violated his duty to develop the record by failing

to “obtain a copy of the VA rating decision in this case, despite

being aware of its existence.”        (Id. at 6 (citing, inter alia,

Cook v. Heckler, 783 F.2d 1168, 1173 (4th Cir. 1986), and Coy v.

Colvin, No. 5:13-CV-770-BO, 2015 WL 409447, at *2 (E.D.N.C. Jan.

29, 2015).)   Plaintiff’s argument regarding the ALJ’s failure to

analyze and weigh Plaintiff’s VA disability rating has merit and

warrants remand.

     In Bird, the Fourth Circuit addressed for the first time the

“weight that the [Social Security Administration (“SSA”)] must

afford to a VA disability rating.”       Bird, 699 F.3d at 343.     The



                                 11
court   observed    the   similarities        between   the   evaluation   of

disability by the VA and the SSA:

      [B]oth the VA and Social Security programs serve the
      same governmental purpose of providing benefits to
      persons unable to work because of a serious disability.
      Both programs evaluate a claimant’s ability to perform
      full-time work in the national economy on a sustained
      and continuing basis; both focus on analyzing a
      claimant’s functional limitations; and both require
      claimants to present extensive medical documentation in
      support of their claims.

Id.   (internal    quotation   marks    and    citation   omitted).    After

reviewing the “varying degrees of evidentiary significance” other

circuits afford VA disability ratings, the Fourth Circuit held as

follows:

      The VA rating decision reached in [the plaintiff’s] case
      resulted from an evaluation of the same condition and
      the same underlying evidence that was relevant to the
      decision facing the SSA.     Like the VA, the SSA was
      required to undertake a comprehensive evaluation of [the
      plaintiff’s] medical condition. Because the purpose and
      evaluation methodology of both programs are closely
      related, a disability rating by one of the two agencies
      is highly relevant to the disability determination of
      the other agency.    Thus, we hold that, in making a
      disability determination, the SSA must give substantial
      weight to a VA disability rating. However, because the
      SSA employs its own standards for evaluating a
      claimant’s alleged disability, and because the effective
      date of coverage for a claimant’s disability under the
      two programs likely will vary, an ALJ may give less
      weight to a VA disability rating when the record before
      the ALJ clearly demonstrates that such a deviation is
      appropriate.

Bird, 699 F.3d at 343 (emphasis added); see also Social Security



                                       12
Ruling 06-03p, Titles II and XVI:II and XVI: Considering Opinions

and Other Evidence from Sources Who Are Not “Acceptable Medical

Sources” in Disability Claims; Considering Decisions on Disability

by    Other    Governmental    and   Nongovernmental      Agencies,     2006    WL

2329939, at *6-7 (Aug. 9, 2006) (“SSR 06-03p”) (“[E]vidence of a

disability decision by another governmental . . . agency cannot be

ignored and must be considered,” and “the [ALJ] should explain the

consideration given to these decisions in the notice of decision”);

20 C.F.R. §§ 404.1504, 416.904.7

       In this case, Plaintiff’s VA medical records reflect that the

VA    issued    a   service-connected        disability   rating   of   30%    to

Plaintiff, consisting of 20% for lumbosacral or cervical strain

and 10% for intervertebral disc syndrome.              (See, e.g., Tr. 514.)

The    record    does   not   contain   the     VA’s   rating   decision      and,


7
  For claims filed on or after March 27, 2017, the SSA has rescinded SSR
06-03p and amended Sections 404.1504 and 416.904.       See 82 Fed. Reg.
5844-01 (Jan. 18, 2017); 82 Fed. Reg. 15263-01 (Mar. 27, 2017). The new
regulations provide that the SSA “will not provide any analysis in [its]
determination or decision about a decision made by any other governmental
agency or a nongovernmental entity about whether you are disabled, blind,
employable, or entitled to any benefits.” 20 C.F.R. §§ 404.1504, 416.904.
In rescinding SSR 06-03p, the SSA noted that for claims filed on or after
March 27, 2017, ALJs “will not provide any articulation about their
consideration of decisions from other governmental agencies and
nongovernmental entities because this evidence is inherently neither
valuable nor persuasive.”    82 Fed. Reg. 15263-01.     Because Plaintiff
filed his claims for DIB and SSI in 2013 and 2014, respectively (see Tr.
21), the court will apply SSR 06-03p and the prior version of Sections
404.1504 and 416.904 to Plaintiff’s contentions in his first assignment
of error.


                                        13
therefore, lacks the date of the rating, the identity of the

medical    professional(s)        issuing       the   rating,     the   reasoning

underlying the rating, and any opinions or functional limitations

issued along with the rating.             The ALJ mentioned the rating once

in his summarization of the record evidence, noting that Plaintiff

“experiences        secondary          conditions      such      as . . . spinal

degenerative       disc    disease”     and    “received   a   service-connected

disability rating of 30% for his spinal disorders.”                       (Tr. 26

(citing Tr. 514).)

     Here, the ALJ’s mere passing reference to Plaintiff’s VA

rating, coupled with the ALJ’s failure to assign a weight to the

rating, clearly runs afoul of Bird.                 See Bird, 699 F.3d at 343

(“[I]n    making    a     disability    determination,     the   SSA    must    give

substantial weight to a VA disability rating” but “may give less

weight to [the] rating when the record before the ALJ clearly

demonstrates that such a deviation is appropriate.” (emphasis

added)); see also Alvarez v. Comm’r of Soc. Sec., No. 2:15-CV-363,

2016 WL 4651373, at *5 (M.D. Fla. Sept. 7, 2016) (rejecting the

Commissioner’s      arguments     that    ALJ’s     passing    references      to   VA

disability rating and failure to weigh rating constituted harmless

errors);    Smith v. Astrue, No. 3:08-cv-406, 2009 WL 3157639, at

*7 (M.D. Fla. Sept. 25, 2009) (finding that ALJ’s cursory reference



                                          14
to VA disability determination in decision and failure to weigh

that determination warranted remand).               Moreover, the fact that the

VA rated Plaintiff’s disability at less than 100% does not excuse

the ALJ’s failure to analyze and weigh the rating under Bird, the

applicable regulations, and SSR 06-03p.                 See Wilmore v. Comm’r of

Soc. Sec., No. 12-14532, 2014 WL 320072, at *4 (E.D. Mich. Jan.

29, 2014) (“The Court disagrees with [the magistrate judge’s]

conclusion that[,] in the absence of a 100 percent disability

finding by the VA, the ALJ is not required to adopt or even consider

the VA’s determination.           Contrary to the conclusion reached in the

[recommendation], . . . . SSR 06-03p, promulgated for the purpose

of   clarifying      how    the    [SSA]        considers     decisions   by    other

governmental agencies on the issue of disability, contains no such

limiting language and the Court, which is not embraced within the

executive    branch    of   government,          will   not    read   words    into   a

regulation    that    are    simply    not       there.”      (internal   citations,

quotation marks, and brackets omitted)); Tremble v. Colvin, No.

2:15-CV-00001-D, 2016 WL 484214, at *9 (E.D.N.C. Jan. 20, 2016)

(applying requirements of Bird to VA disability rating of 30%),

recommendation adopted, No. 2:15-CV-1-D, 2016 WL 528057 (E.D.N.C.

Feb. 8, 2016); Stewart v. Colvin, No. ED CV 14-01573-AS, 2015 WL

6681173, at *10 (C.D. Cal. Nov. 2, 2015) (remanding where ALJ did



                                           15
not provide sufficient reasons for assigning little weight to VA’s

40% disability rating); Bishop v. Colvin, No. 1:14CV489, 2015 WL

4755768, at *6 (M.D.N.C. Aug. 11, 2015) (finding ALJ reversibly

erred under Bird by assigning little weight to VA’s 70% disability

rating),    recommendation    adopted,    slip   op.   (M.D.N.C.   Sept.   9,

2015).

      Notwithstanding the ALJ’s failure to analyze or weigh the

VA’s disability rating, the Commissioner argues “that to the extent

that the VA rating warranted substantial weight, the ALJ gave it

such weight[ and, t]hus, [Plaintiff] has failed to show remand

would change the ALJ’s decision.”         (Doc. 13 at 6 (citing Shinseki

v. Sanders, 556 U.S. 396, 409 (2009) (noting that “the burden of

showing that an error is harmful normally falls upon the party

attacking the agency’s determination”).)               In that regard, the

Commissioner points out that “the ALJ credited [Plaintiff] with

severe degenerative disc disease of the lumbar and cervical spines

at   step   two”   (id.   (citing   Tr.   23-24))   and,   “in   formulating

[Plaintiff’s] RFC . . ., the ALJ credited [Plaintiff’s] testimony

regarding back pain with radicular symptoms due to his spinal

degeneration by reducing him to the sedentary level of exertion”

(id. at 7 (citing Tr. 25-26)).       According to the Commissioner, “by

crediting the basis of the VA rating, the ALJ de facto gave it



                                     16
substantial weight.”        (Id.)   The Commissioner’s arguments amount

to an impermissible invitation for the court to engage in post-

hoc rationalization of the ALJ’s decision.              See SEC v. Chenery

Corp.,   318   U.S.   80,    87   (1943)    (“The   grounds    upon    which   an

administrative order must be judged are those upon which the record

discloses that its action was based.”).

      Although the ALJ found at step two that Plaintiff’s lumbar

and   cervical   degenerative       disc    disease   qualified       as   severe

impairments, the ALJ did so without expressly mentioning the VA’s

disability rating.          (See Tr. 23-24.)        Moreover, the severity

determination at step two constitutes a de minimis, threshold

finding designed to screen out claims obviously lacking in merit.

See Bowen v. Yuckert, 482 U.S. 137, 153–54 (1987); Felton-Miller

v. Astrue, 459 F. App’x 226, 230 (4th Cir. 2001).                     Thus, “[a]

finding of de minimis limitations is not proof that the same

limitations    have   the    greater   significant    and     specific     nature

required to gain their inclusion in an RFC assessment at step

four.”   Hughes v. Astrue, No. 1:09CV459, 2011 WL 4459097, at *10

(W.D.N.C. Sept. 26, 2011) (citing Sykes v. Apfel, 228 F.3d 259,

268 n.12 (3d Cir. 2000)).           In other words, such a de minimis

finding does not demonstrate that the ALJ afforded substantial

weight to the VA’s disability rating.



                                       17
      The    Commissioner’s    contention      that     “the    ALJ    credited

[Plaintiff’s]     testimony    regarding      back    pain     with   radicular

symptoms due to his spinal degeneration by reducing him to the

sedentary level of exertion” (Doc. 13 at 7 (citing Tr. 25-26))

also falls short.         In fact, the ALJ found that, “[p]rior to

November 7, 2014, with regard to CAD, diabetes mellitus type 2,

CHF, history of small bowel resection, COPD, stage III kidney

disease, lumbar spine degenerative disc disease, cervical spine

degenerative disc disease, and peripheral neuropathy, [Plaintiff]

was limited to sedentary work.”           (Tr. 28 (emphasis added).)       The

ALJ also stated that he included a sit/stand option in the RFC as

a   result   of   “the   combined   effects    of    [Plaintiff’s]     service-

connected disability caused by spinal disorders and his other

severe impairments such as CHF, CAD, and chronic kidney disease.”

(Id. (emphasis added).)       Because, in formulating the RFC, the ALJ

analyzed only the combined effect of all of Plaintiff’s severe

impairments, the court cannot meaningfully review whether the

ALJ’s RFC reflects that he assigned substantial weight to the VA’s

30% disability rating relating to Plaintiff’s lumbar and cervical

spine impairments.       The court cannot supplement the ALJ’s decision

with findings he simply did not make.          See Belanger v. Berryhill,

No. 2:17-CV-00039-JHR, 2018 WL 1144389, at *3 (D. Me. Mar. 2, 2018)



                                     18
(“The commissioner . . . argues that . . . remand is unwarranted

because the ALJ can be discerned to have given the VA decision

some weight by virtue of her reliance on the same VA records on

which the VA decision was based. . . . Yet, in so arguing, the

commissioner in essence asks the court to uphold the ALJ’s decision

because the ALJ could have supportably found that the plaintiff’s

VA disability ratings decision was entitled to little weight.

This    the    court     cannot    do.”    (citations         omitted));    Brooks   v.

Berryhill, No. 8:16-cv-01229-MGL-JDA, 2017 WL 1531953, at *13

(D.S.C. Apr. 26, 2017) (“Clearly, regardless of the explanation

propounded by the Commissioner, the ALJ’s failure to assign weight

to the VA decision, and her failure to conduct an evaluation of

the VA decision starting with an acknowledgment of her duty to

assign ‘substantial weight,’ leaves the Court unable to adequately

review the decision or find that it is supported by substantial

evidence.”), recommendation adopted, 2017 WL 1735364 (D.S.C. Apr.

28, 2017); Bates v. Colvin, No. 12-CV-02268-MSK, 2013 WL 5418183,

at     *5     (D.   Colo.     Sept.        27,     2013)         (“The   Commissioner

acknowledges . . . that           the     ALJ    did    not   discuss    the . . . VA

determination in his [d]ecision, but asserts that there is no error

because       the   VA    determination          was     after     the     [Date   Last

Insured] . . . . The         ALJ    did     not        provide    this   explanation,



                                           19
however.      The     [d]ecision    made   no   mention    of    the . . . VA

determination, nor of the reason for excluding it. . . . [T]his

court may not create or adopt post-hoc rationalizations to support

the ALJ’s decision that are not apparent from the ALJ’s decision

itself.” (internal quotation marks omitted)).

      In sum, the ALJ’s failure to analyze and weigh the VA’s

disability rating warrants remand.          Upon remand, the ALJ should

obtain a copy of any VA disability rating decision(s) pertaining

to Plaintiff.

      In light of that recommendation, the court need not reach

Plaintiff’s argument that the ALJ violated his duty to fulfill the

record by failing to obtain a copy of the VA disability rating

(see Doc. 11 at 5-7), particularly where some courts appear to

disagree on the party bearing the burden to obtain that type of

evidence, compare, e.g., Gillis v. Colvin, No. 1:14CV426, 2015 WL

4644777, at *4 (M.D.N.C. Aug. 4, 2015) (“While Plaintiff submitted

the   VA   decision    into   the    record,    he   did   not   submit   the

evaluation . . . upon which the rating appears to be primarily

based. . . . [T]he ALJ actually held the record open [] after

Plaintiff’s administrative hearing specifically so Plaintiff could

submit the evaluation to the Commissioner. . . . [T]he burden is

on     a     claimant         to     present         evidence      of     his



                                      20
disability[,] . . . . includ[ing]             furnishing        medical        evidence

supporting his claim.       The undersigned can see no error in the ALJ

properly noting that the record did not contain the [evaluation in

question].”), recommendation adopted, slip op. (M.D.N.C. Aug. 26,

2015), with Jordan v. Astrue, No. 11-CV-03622, 2013 WL 865969, at

*18 (S.D. Tex. Feb. 15, 2013) (“[I]t is noteworthy that the ALJ

did    not   have   the   VA’s    decisions   before      him   when     making      his

decision. . . . [A]        more    complete     consideration           of    each   of

Plaintiff’s      impairments,       as   discussed     in       those        disability

decisions, may have shown limitations that would impact [the

plaintiff’s] ability to work . . . . In determining whether a

disability exists, an ALJ owes a duty to a claimant to develop the

record fully and fairly to ensure that his decision is an informed

decision based on sufficient facts. . . . [T]he various VA ratings

in evidence should have prompted the ALJ to seek those agency

decisions     for    further      consideration      of     Plaintiff’s          mental

impairment.      Because he failed to do so, his decision is not an

informed one based on sufficient facts, and must be remanded for

further consideration.” (internal citations, quotation marks, and

brackets omitted)), recommendation adopted, 2013 WL 842820 (S.D.

Tex. Mar. 6, 2013).8


8
    Because assessment and weighing of Plaintiff’s VA disability rating(s)

                                         21
III.    CONCLUSION

       Plaintiff has established an error warranting remand.

       IT IS THEREFORE ORDERED that the Commissioner’s decision

finding no disability is VACATED, and that the matter is remanded

under    sentence    four   of   42    U.S.C.    § 405(g),   for   further

administrative proceedings, to include evaluation and weighing of

any VA disability rating decision(s) pertaining to Plaintiff in

accordance with Bird, the applicable regulations, and SSR 06-03p,

as well as the resultant impact on Plaintiff’s RFC prior to

November 7, 2014.      As a result, Plaintiff’s Motion for Judgment

on the Pleadings (Doc. 10) is GRANTED IN PART, i.e., to the extent

it requests remand, and Defendant’s Motion for Judgment on the

Pleadings (Doc. 12) is DENIED.



                                              /s/   Thomas D. Schroeder
                                           United States District Judge

March 29, 2019




may well impact the RFC determination and/or the onset date of
Plaintiff’s disability, the court declines to address Plaintiff’s
remaining assignment of error alleging that “[t]he ALJ improperly
evaluated Plaintiff’s post viral cardiomyopathy when determining the
onset date of his disability.” (Doc. 11 at 7.)


                                      22
